Title: To George Washington from Brigadier General Anthony Wayne, 7 September 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear Genl
          Fort Mont[gomer]y [N.Y.] 7th Sepr 1779
        
        I returned late last evening from Reconnoitring the Enemy at Stoney point, & find that they have nearly Completed their works—which Consist of One Advanced Redoubt on the Hill Commanding the ferry, way enclosed & finished, with a good Abbatis & Block House to fire over the parapet in barbet.
        The large work is also Enclosed the parapet raised much higher than usual & fraised in the most Capital manner & Surrounded with a Wide & formidable Abbatis—within this is a Citidal Independant of the Other work with a Strong high parapet ⟨with fraised⟩ and a Block House which ⟨fires⟩ in Barbett the top of all the parapets neatly & almost Completely ⟨sodded⟩.
        They have about Eight Guns mounted & Six more laying on the out side the main work on Garrison or Ships Carriages.
        In short—they have appearantly done more work since they reposse[sse]d that post than all our Army have Effected the whole Campaign.
        A forage or Rather Marauding party of about 300 men were out the night before last & after sweeping the Country in the V[i]cinity of Cattle & Sheep got back early yesterday Morni[n]g to an Island or point of Land on the River Opposite the White House from where⟨in⟩ they carried off their plunder & men by water to the Fort. I wished to have struck them, but the Intelligence came too late—however we put them to some trouble & probably caused them to lay on their arms all night.
        no Additional number of Shipping at the point.
        I was not a little surprised to find the Enclosed Letter from Colo. Schammel laying on my table this morning—as I could not believe that any man could be so lost to every proper sense of feeling as Capt. Ashmead appears to be.
        I would wish to know your Excellency⟨’s⟩ pleasure, whether Colo. Butler is to be tried by a Genl Court Martial of the Line or of the Light Infantry—as it Consists of Officers from each State ⟨illegible⟩ Absence cannot prudently be dispensed with, in our present Situation.
        I believe the Colonel has a Matereal Obje[c]tion to be tryed by the same Court which acquitted Capt. Ashmead with Honor—as they must Inevitably Censure him, or be guilty of Duplicity of Conduct, I shall wait Your Answer & am with true Esteem Your Most Obet Hume Sevt
        
          Anty Wayne
        
       